ALLOWANCE
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
2.	  Remaining Claims 1-20 are allowed.  Newly added claims 21 and 22 depended upon allowed parents claims. Therefore, claims 21-22 are also allowed. Therefore, claims 1-22 are allowed.

REASONS FOR ALLOWANCE
3.	The following is an examiner’s statement of reasons for allowance: 

 The prior arts of record fail to teach, make obvious , or suggest, alone or in combination,  a computer system and a  method for controlling a group of aerial vehicles to meet a connectivity service objective, comprising, among other limitations,  causing two or more aerial vehicles in the group to arrive at a target service area during a given arrival time window associated with the connectivity service objective; calculating a probability of service coverage of the target service area for the two or more aerial vehicles for a first time period after the two or more aerial vehicles are expected to arrive at the target service area; determining whether the probability of service coverage meets a probability of coverage threshold; and when the probability of service coverage meets the probability of coverage threshold, causing the two or more aerial vehicles to operate according to a station seeking flight policy during the first time period.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663